DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on May 15, 2020.  Claims 1-14 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maischberger et al., US 2016/0370192 A1.
As to claim 1, Maischberger teaches a computer-implemented method for decoding path data, the method comprising (¶ 41-48 and Figs. 2-4):
providing a navigation database for storing topological information of a road network, the navigation database comprising a plurality of road links, each road link having a start point and an end point, and a plurality of link nodes, each link node defining a topological connection between two or more of the road links and an order of the two or more connected road links (¶ 49, 64, 73, 79, 84, 86, 90-93 and Figs. 4-6); 
receiving path data indicative of a path within the road network and comprising a start identifier, a link count, and at least one exit number (¶ 31, 44, 47-48, 58, 88);
selecting, from the navigation database, one road link of the plurality of the road links as a start road link of the path based on the start identifier (¶ 31, 47-51, 58, 84, 88, 90); and 
iteratively expanding the path with selected road links until the link count is equal to the number of road links of the path, wherein an iteration of the expanding comprises (¶ 34, 43-44, 47-54, 68 and Fig. 1): 
determining whether more than one road link of the plurality of road links is connected to the selected road link based on the plurality of link nodes (¶ 44 and Fig. 1); 
selecting one of the road links connected to the selected road link based on the at least one exit number and the order of connected road links, if more than one road link is connected to the selected road link (¶ 31, 44 and Fig. 1); and 
selecting, if exactly one road link is connected to the selected road link, the exactly one connected road link (¶ 44 and Fig. 1).
As to claim 2, Maischberger teaches further comprising: transmitting an identifier of the navigation database to a navigation server (¶ 31, 44, 84, 90 and Fig. 2).
As to claim 3, Maischberger teaches wherein the path data is further indicative of an end identifier, the method further comprising: determining, when the link count is equal to the number of road links of the path, that the selected road link is an end road link; determining whether the end road link matches with the end identifier; and transmitting an error signal to the navigation server, if the end identifier and the end road link do not match (¶ 36, 50, 68).
As to claim 4, Maischberger teaches wherein the path data further comprises a list of exit numbers, the list comprising the at least one exit number; and wherein selecting one of the road links, when more than one road link is connected to the selected road link, is based on a respective next element of the list of exit numbers (¶ 44 and Fig. 1).
As to claim 11, Maischberger teaches a computer-implemented method for encoding path data, the method comprising (¶ 41-46 and Figs. 2-4): 
providing at least one database for storing topological information of a road network, the at least one database comprising a plurality of road links, each road link having a start point and an endpoint, and a plurality of link nodes, each link node defining a topological connection between two or more of the road links and an order of the two or more connected road links (¶ 49, 64, 73, 79, 84, 86, 90-93 and Figs. 4-6 ); 
establishing an identifier path for the at least one database, wherein the identifier path comprises a linear chain of identifiers of road links, wherein a start road link is identified by the first element of the chain, and wherein road links identified by adjacent elements of the chain are connected at a link node of the plurality of link nodes (¶ 44 and Fig. 1); 
determining, as a start identifier, the first element of the chain (¶ 31, 44, 47-48, 58, 88 and Fig. 1); 
determining, as a link count, the number of elements of the chain (¶ 31, 44, 47-48, 58, 88 and Fig. 1); 
determining, for each element of the chain and starting from the first element (¶ 31, 44, 47-48, 58, 88 and Fig. 1): 
at which of the plurality of link nodes a road link identified by the respective element is connected to a next road link identified by an element of the chain next to the respective element (¶ 44); 
whether the road link identified by the respective element is connected to more than one road link of the plurality of road links at the link node (¶ 44); and 
if this is the case, an at least one exit number, wherein the at least one exit number is a position of the next road link within the order of the two or more connected road links at the link node (¶ 44).
As to claim 12, Maischberger teaches further comprising: providing a further database for storing topological information of a road network; receiving an identifier for a navigation database from a navigation apparatus; determining whether the identifier for the navigation database matches with the at least one database or with the further database; if the identifier for the navigation database matches with the further database, determining the start identifier, the link count, and the at least one exit number based of the further database and an identifier path for the further database; and transmitting, to the navigation apparatus, path data comprising the start identifier, the link count, and the at least one exit number (¶ 44, 68, 84, 90).
Claims 13-14 are rejected based on the same rationale as used for claims 1 and 11 above.
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	May 5, 2022